Order so far as appealed from affirmed, with ten dollars costs and disbursements. No opinion. The date for the examination to proceed to be fixed in the order. Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.; Merrell and McAvoy, JJ., dissent and vote to reverse and deny the motion, on the ground that the matters upon which the examination of the defendants has been ordered are either all admitted by the answer and affidavits of the defendants, or are concerning matters of which the defendants sought to be examined can have no knowledge and cannot testify; that the application upon which the order appealed from was granted was based upon insufficient papers; that it did not appear from the moving papers that the testimony sought was either material or necessary for the use of plaintiff upon the trial of the action, or that plaintiff intends to use such testimony upon the trial. Settle order on notice.